Citation Nr: 1747929	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  11-18 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In December 2013, a hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the Veteran's claims file.  

In August 2014 and February 2017, the Board previously remanded this matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

As stated above, these issues were previously remanded by the Board in August 2014 and February 2017.  In those remands, the Board instructed the AOJ to schedule the Veteran for VA medical examination to address the nature and severity of his service-connected PTSD.  Though the most recent VA examination was scheduled in April 2017, there is no evidence that the Veteran was provided with proper notification of the examination date, time and location.  Additionally, the Veteran's claims file does not contain copies of correspondence verifying that the Veteran was notified at his proper address.  Rather, while correspondence from the AOJ were sent to Willow Wren Court, correspondence from the medical facility were sent to Sea Gull Court.  

As such, resolving all reasonable dobut in favor of the Veteran, the Board finds that the directives of the August 2014 and April 2017 remands have not been met.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, an additional remand of these issues consistent with the prior remand instructions is warranted.

Additionally, the Board finds that the Veteran's claim for TDIU is inextricably intertwined with his claim for an increase in his PTSD evaluation on appeal.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide or authorize the release of records from the Vet Center and Dr. D.B. as well as any other records, not already of record, that are relevant to the claims.

2. After completion of the above, schedule the Veteran for a VA examination to assess the severity of his service-connected PTSD. The examiner is requested to review all pertinent records associated with the claims file, including a copy of this REMAND, the Veteran's statements, any associated private treatment records, and the December 2013 DRO testimony.  Consideration of such should be reflected in the completed examination report.

All indicated tests should be performed and all findings reported in detail. The examiner should also indicate the impairment that results from the Veteran's service-connected PTSD in terms of occupational functioning and daily activities.

The examiner should provide a complete rationale for all conclusions reached.

The Veteran must be notified in writing at his correct, current address that he is being scheduled for an examination and of the potential consequences that may result from his failure to attend a VA examination pursuant to 38 C.F.R. § 3.655(b).  The AOJ is specifically instructed to document such notification in the Veteran's claims file.

3.  After ensuring compliance with the development requested above, readjudicate the claims, to include entitlement to a TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Matthew D. Tenner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




